Citation Nr: 1521007	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  08-33 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee.

2.  Entitlement to a rating in excess of 10 percent for post-operative residuals of left knee trauma, including instability.  

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to November 1972, from January 1991 to April 1992, from May 1996 to August 1996, and from September 1996 to September 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision as to hepatitis C, and a July 2000 rating decision as to a rating in excess of 10 percent for a left knee disability.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  As to the issue of entitlement to a rating in excess of 10 percent for a left knee disability, a separate 10 percent rating was assigned for degenerative joint disease (DJD) in a March 2009 Board decision that denied a rating in excess of 10 percent.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims ("Court").  In November 2009, the Court vacated the Board's March 2009 decision and returned it to the Board for compliance with instructions included in a Joint Motion for Remand ("JMR").  In June 2010, the Board remanded the matter, and again denied it in September 2013.  The issue of entitlement to service connection for hepatitis C was remanded by the Board in June 2010 before being denied by the Board in a separate September 2013 decision.  The Veteran appealed both September 2013 denials to the Court, and in December 2014 the Court issued a memorandum decision that set aside the portions of the September 2013 Board decisions concerning these issues and remanded them to the Board. 

Although the Veteran requested a hearing in January 2007, that request was withdrawn by a letter in October 2007.  38 C.F.R. § 20.702(e) (2014).  A local hearing was held in September 2009, and a transcript is of record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A VA medical opinion as to the etiology of the Veteran's hepatitis C was obtained in September 2007.  However, this opinion did not include a review of the claims file as the claims file was not sent, and it did not consider all of the Veteran's asserted risk factors for hepatitis C.  Although the VA clinician considered but discounted the Veteran's report of a possible blood transfusion after a motor vehicle accident in 1981, the clinician did not consider the Veteran's report of high-risk sexual activity, and accidental exposure to blood when bandaging the hands of others while serving in Germany and on temporary duty in Bosnia.  The examiner should also consider that while the Veteran has reported cocaine use, he has denied intravenous drug use.  In accordance with the Court's memorandum decision, upon remand the AOJ should obtain a VA examination as to hepatitis C that fully considers all of these risk factors.  

As to the Veteran's left knee disability, the Court remanded the issue so that the Board could fully consider the Veteran's reported use of a cane in the discussion of whether to assign an extraschedular rating.  The Board notes that in an August 2001 temporary disability retired list (TDRL) evaluation the Veteran stated that he ambulates with the aid of a cane because he suffers progressively worse hip pain and degenerative joint disease (DJD), but is too young to have a hip arthroplasty.  In an August 2007 VA treatment note the Veteran stated that he uses a cane for walking because his knee used to give out on him when he was in service.  A March 2010 examination indicates that the Veteran uses a cane for knee and foot for balance.  Considering that the Veteran's use of a cane has been related to disabilities of the hips, knee, and foot, the Board finds that it is necessary to obtain an opinion considering whether and to what extent the Veteran's left knee disability, as opposed to the foot and hips disabilities, requires the use of a cane.  The examiner should also discuss the extent to which the Veteran's left knee disability interferes with the Veteran's employment.  

The claims folder should also be updated to include VA treatment records from the VA Medical Center (VAMC) in Indianapolis compiled since January 27, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Medical Center in Indianapolis, Indiana and all associated outpatient clinics dated from January 27, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Forward the claims file to an appropriate VA examiner to determine the nature and etiology of the Veteran's hepatitis C.  

The clinician is to specifically consider an April 1999 medical evaluation board document in which the Veteran denied intravenous drug use and blood transfusions but reported high risk sexual activity in the 1970s; a September 2007 VA examination in which the Veteran stated that he may have had a blood transfusion when he was in a motor vehicle accident in 1981; a December 2007 VA treatment note in which the Veteran reported that he was exposed to blood while bandaging injuries in the field during Desert Storm, that he received a blood transfusion prior to 1992, and that he had approximately 50 sexual partners; a September 2009 hearing in which he reported being exposed to blood while bandaging other people's hands when serving in Germany and when on temporary duty in Bosnia; and a June 2012 statement in which he asserted that while exposed to blood in Germany he had cuts on his hands.  

The examiner's opinion must include a discussion of all risk factors presented by the Veteran, and be supported by a thorough rationale.  

3.  Schedule the Veteran for an examination to determine the current severity and manifestations of the Veteran's left knee disability.  The examiner should perform all necessary diagnostic tests and report all clinical manifestations in detail.  

The examiner must specifically identify (a) range of motion of the Veteran's knees, including motion accompanied by pain, in degrees; (b) whether recurrent subluxation or lateral instability exists, and if so, whether such is slight, moderate, or severe in degree; and (c) any additional functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  The examiner must also discuss whether and to what extent the Veteran's left knee disability interferes with the Veteran's employment or ability to perform the actions required by employment.  

The examiner must specifically consider the August 2001 VA treatment note indicating that the Veteran ambulates with the aid of a cane because he suffers progressively worse hip pain, an August 2007 VA treatment note indicating that the Veteran uses a cane for walking because he says his knee used to give out on him when he was in service, and a March 2010 VA examination indicating that the Veteran uses a cane for knee and foot balance.  The examiner is asked to offer an opinion as to whether the Veteran's left knee disability, as opposed to his hips or foot disability, requires the use of a cane.

4.  After completing the above development, readjudicate the claims on appeal, to include whether the Veteran's use of a cane warrants referral of the left knee disability issues for consideration of extraschedular ratings.  If any benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and provide an opportunity to respond, before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




